DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/30/21 was considered by the examiner.

Status of the Claims
Applicant’s election without traverse of a method of administering BT1718 to a patient in need thereof was previously acknowledged.
In the reply filed 9/30/21, Applicants amended claims 9, 52 and 59. 
Claims 9 and 41-59 are under consideration. 

Claim Objections-Withdrawn
The objection to claims 52 and 59 because of the following informalities:  “DM1-SH” and “MT1 MMP” should be completely spelled out the first time it appears followed by the acronym in parenthesis is withdrawn due to amendment of the claims. 


Claim Rejections – Withdrawn
	The rejection of claims 9 and 41-59 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), paragraph, because the specification, while being enabling for treatment of lung cancer and breast cancer with BT1718, does not reasonably provide enablement for treatment of all cancers with BT1718 is withdrawn due to amendment of claim 9. 

The rejection of claims 9 and 41-59 under 35 U.S.C. 102(a)(2) as being anticipated by Bennett et al. (WO2018/096365, cited on IDS) is withdrawn due to amendment of claim 9 to include administration to a human patient. 

The rejection of claims 9 and 41-59 under 35 U.S.C. 102(a)(2) as being anticipated by Teufel et al. (WO2016/067035, cited on IDS) is withdrawn due to the amendment of claim 9 to include administration to a human subject. 


Claim Rejections - 35 USC § 103-NEW
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 41-59 are rejected under 35 U.S.C. 103 as being unpatentable over Bennett et al. (WO2018/096365, cited on IDS) in view of Genome.gov (Animal Model, NIH National Human Genome Research Institute; 10/20/2009). This is a NEW rejection necessitated by amendment of claim 9.
Bennet et al. teach the compound BT1718 (p.5), which is identical to instantly claimed BT1718. With respect to claim 9, Bennet et al. teach anti-tumor efficacy of BT1718 in a model of lung cancer (3LL model) (Table 54, [00320]). Fig. 8 discloses reduction in tumor burden in mice treated with a combination of 10 mg/kg anti-PD1 antibody and 3mg/kg or 10 mg/kg of BT1718, meeting the limitation of “a method of treating lung cancer…”. With respect to the limitation “wherein the CLp of about 1 ml/min/kg to about 20 ml/min/kg is achieved”, as evidenced by the instant specification 3 mg/kg is equivalent to 9 mg/m2 (HED) and 10 mg/kg is equivalent to 30 mg/m2 (HED) 

    PNG
    media_image1.png
    689
    1039
    media_image1.png
    Greyscale


As indicated in Table 13 above, a dose of 9.6 mg/m2 resulted in a CLp (mL/min/kg) of between 4.4, 10.2 and 13.3 (3 patients). The instant specification defines “about” to extend the stated value by a variance of 30% to 0.5% up and/or down [0047].  Therefore, administration of 3 mg/kg (9 mg/m2) as disclosed in Fig. 8 would result in a CLp of between about 1 and 20 mL/min/kg or about 4 to 18 mL/min/kg or about 10-12 mL/min/kg, meeting the limitations of claims 9 and 41-42 (in part). 
Bennet et al. does not teach an example of administration to a human subject, however the teachings of Genome.gov cure this deficiency.

Genome.gov teach that an animal model is a non-human species used in medical research because it can mimic aspects of a disease found in humans. Genome.gov teach that animal models are used to obtain information about a disease and its prevention (first para). 
It would have been obvious for a person of ordinary skill in the art at the time of the invention to administer the compound of Bennet et al. for the treatment of lung cancer in a human. A person would be motivated to use the compound in a human patient because Genome.gov teaches that animal models are used in medical research as a model of disease treatment and prevention. Moreover, Bennet et al. teach that the 3LL mouse is a model of lung cancer. Importantly, Bennet et al. teach that the compounds can be administered to humans. Therefore, a person of ordinary skill in the art would have a motivation to administer the compound to humans after testing the compound in a mouse model of the disease. There is a reasonable expectation of success given that the compound was successful in an animal model of the disease. 
With respect to claims 43-44, as indicated above, the claims CLp is anticipated by Bennet et al. With respect to the claimed Cmax, the BT1718 of Bennet et al. would inherently have all of the activities and properties of the composition of claims 43-44.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Bennet et al. and Genome.gov teach administering the same composition (BT1718) to the same patient population (cancer patient) at the claimed CLp, therefore the amount administered would necessarily achieve the claimed Cmax. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	With respect to claims 45-46, as evidenced by the instant specification 3 mg/kg is equivalent to 9 mg/m2 (HED) and 10 mg/kg is equivalent to 30 mg/m2 (HED) [0051]. Fig. 8 discloses reduction in tumor burden in mice treated with 3mg/kg or 10 mg/kg of BT1718 (equivalent to 9 and 30 mg/ m2). The instant specification defines “about” to extend the stated value by a variance of 30% to 0.5% up and/or down [0047]. Therefore, the dose of 9 and 30 mg/m2 meets the limitation of “about 9.6 mg/m2 and 38.4 mg/m2”. MPEP 2131.03 (Anticipation of Ranges [R-11.2013] I. A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In re Petering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.). 
With respect to claims 47-50 and 52-59, as indicated above, the claims CLp is anticipated by Bennet et al. With respect to the claimed AUC, Vss, urine concentration, immune cell infiltration... (Claims 47-50 and 52-59), the BT1718 of Bennet et al. would inherently have all of the activities and properties of the composition of claims.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claim 51, the Table above discloses a dose of 9.6 mg/m2 resulted in a T1/2 of 14 min, 16 min and 17 min (3 patients). The instant specification defines “about” to extend the stated value by a variance of 30% to 0.5% up and/or down [0047].  Therefore, administration of 3 mg/kg (9 mg/m2) as disclosed in Fig. 8 would result in a T ½ of 0.2h to about 1 hour, meeting the limitation of claim 51. 

Response to Arguments
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive. Applicants argue that the claim is no longer anticipated because the reference teaches reduction in tumor burden in mice, not a human patient. Applicants argue that the reference does not teach each and every element of instant claim 9.
The Examiner agrees that the reference does not disclose an example of treating a human patient with the compound of claim 9. However, as indicated in the NEW 103 . 

Claims 9 and 41-59 are rejected under 35 U.S.C. 103 as being unpatentable over Teufel et al. (WO2016/067035, cited on IDS) in view of Genome.gov (Animal Model, NIH National Human Genome Research Institute; 10/20/2009). This is a NEW rejection necessitated by amendment of claim 9.
Teufel et al. teach compound BT17BDC-18 (p. 27). As evidenced by the structure and the instant specification, BT1718 and BT17BDC-18 are identical structures.  With respect to the limitation “a method of treating a cancer in a patient…”, Teufel et al. teach BT1718 was tested for efficacy in an in vivo mouse lung cell carcinoma model (p. 67). Teufel et al. teach that BT1718 was efficacious and cleared tumors in 9 days (Fig. 9-11 and p. 67). Teufel et al. states that BT1718 is a suitable molecule for targeted cancer therapy (p. 68). Teufel et al. teach and claim BT1718 for treatment of NSCLC (claim 41, p. 35 and 36). Teufel et al. teach administration of BT1718 at 1, 3 and 10 mg/kg (Fig. 10), which is equivalent to 3, 9 and 30 mg/m2. Teufel et al. also teach that the dosage and frequency of administration will depend on age, sex and condition of patient, concurrent administration of other drugs, counter indications and other parameters to be taken into account by a clinician (p. 34, 3rd para.). 
With respect to the limitation “wherein the CLp of about 1 ml/min/kg to about 20 ml/min/kg is achieved”, as evidenced by the instant specification 3 mg/kg is equivalent 2 (HED) and 10 mg/kg is equivalent to 30 mg/m2 (HED) [0051]. As further evidenced by the instant specification, Table 13 discloses the CLp of various doses:

    PNG
    media_image1.png
    689
    1039
    media_image1.png
    Greyscale


As indicated in Table 13 above, a dose of 9.6 mg/m2 resulted in a CLp (mL/min/kg) of between 4.4, 10.2 and 13.3 (3 patients). The instant specification defines “about” to extend the stated value by a variance of 30% to 0.5% up and/or down [0047].  Therefore, administration of 3 mg/kg (9 mg/m2) as disclosed in Fig. 10 would result in a CLp of between about 1 and 20 mL/min/kg or about 4 to 18 mL/min/kg or about 12 mL/min/kg, meeting the limitations of claims 9 and 41-42 (in part). 
Teufel et al. does not teach an example of administration to a human subject, however the teachings of Genome.gov cure this deficiency.

Genome.gov teach that an animal model is a non-human species used in medical research because it can mimic aspects of a disease found in humans. Genome.gov teach that animal models are used to obtain information about a disease and its prevention (first para). 
It would have been obvious for a person of ordinary skill in the art at the time of the invention to administer the compound of Teufel et al. for the treatment of lung cancer in a human. A person would be motivated to use the compound in a human patient because Genome.gov teaches that animal models are used in medical research as a model of disease treatment and prevention. Moreover, Teufel et al. teach the compound was tested for efficacy in an in vivo mouse lung cell carcinoma model Importantly, Teufel et al. teach that the compounds can be administered with confidence to humans. Therefore, a person of ordinary skill in the art would have a motivation to administer the compound to humans after testing the compound in a mouse model of the disease. There is a reasonable expectation of success given that the compound was successful in an animal model of the disease. 
With respect to claims 43-44, as indicated above, the claimed CLp is anticipated by Teufel et al. With respect to the claimed Cmax, the BT1718 of Teufel et al. would inherently have all of the activities and properties of the composition of claims 43-44.  The MPEP § 2112 states: “Once a reference teaching product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Teufel et al. and Genome.gov teach administering the same composition (BT1718) to the same patient population (cancer patient) at the claimed CLp, therefore the amount administered would necessarily achieve the claimed Cmax. Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
	With respect to claims 45-46, as evidenced by the instant specification 3 mg/kg is equivalent to 9 mg/m2 (HED) and 10 mg/kg is equivalent to 30 mg/m2 (HED) [0051]. The instant specification defines “about” to extend the stated value by a variance of 30% to 0.5% up and/or down [0047]. Therefore, the dose of 9 and 30 mg/m2 meets the limitation of “about 9.6 mg/m2 and 38.4 mg/m2”. MPEP 2131.03 (Anticipation of Ranges [R-11.2013] I. A SPECIFIC EXAMPLE IN THE PRIOR ART WHICH IS WITHIN A CLAIMED RANGE ANTICIPATES THE RANGE) states:  “[W]hen, as by a recitation of ranges or otherwise, a claim covers several compositions, the claim is ‘anticipated’ if one of them is in the prior art.” Titanium Metals Corp.v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (citing In rePetering, 301 F.2d 676, 682, 133 USPQ 275, 280 (CCPA 1962)) (emphasis in original) (Claims to titanium (Ti) alloy with 0.6-0.9% nickel (Ni) and 0.2-0.4% molybdenum (Mo) were held anticipated by a graph in a Russian article on Ti-Mo-Ni alloys because the graph contained an actual data point corresponding to a Ti alloy containing 0.25% Mo and 0.75% Ni and this composition was within the claimed range of compositions.). 
With respect to claims 47-50 and 52-59, as indicated above, the claims CLp is anticipated by Teufel et al. With respect to the claimed AUC, Vss, urine concentration, immune cell infiltration... (Claims 47-50 and 52-59), the BT1718 of Teufel et al. would inherently have all of the activities and properties of the composition of claims.  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show inherency, the burden shifts to the Applicant to show an unobvious difference ‘[t]he PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of his [or her] claimed product. Whether the rejection is based on inherency’ under 35 U.S.C. 102, on prima facie obviousness’ under 35 U.S.C. 103, jointly or alternatively, the burden of proof is the same…[footnote omitted].” The burden of proof is similar to that required with respect to product-by-process claims. In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, Teufel et al. and Genome.gov teach administering In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 
With respect to claim 51, the Table above discloses a dose of 9.6 mg/m2 resulted in a T1/2 of 14 min, 16 min and 17 min (3 patients). The instant specification defines “about” to extend the stated value by a variance of 30% to 0.5% up and/or down [0047].  Therefore, administration of 3 mg/kg (9 mg/m2) as disclosed in Fig. 10 would result in a T ½ of 0.2h to about 1 hour, meeting the limitation of claim 51. 

Response to Arguments
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive. Applicants argue that the claim is no longer anticipated because the reference teaches reduction in tumor burden in mice, not a human patient. Applicants argue that the reference does not teach each and every element of instant claim 9.
The Examiner agrees that the reference does not disclose an example of treating a human patient with the compound of claim 9. However, as indicated in the NEW 103 rejection above, administering to a human patient after testing in an animal model is obvious. 
Double Patenting-Maintained. 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The rejection of claims 9 and 41-59 on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 10,441,663 is maintained. 
 USPN 10,441,663 claims the same compound, BT1718 for treatment of NSCLC, sarcoma, breast cancer, colorectal cancer, gastric cancer, squamous carcinoma. The USPN defines “patient” to include human subjects (col. 8, line 10-13). USPN 10,441,663 claims the effective doses from <3, 3, <10 and 10 mg/Kg, which is equivalent to <9 to <30 mg/m2 (claims 1-22). As indicated above and evidenced by the instant specification (Table 13), administering 3 mg/kg would result in a CLp of about 1 to about 20 mL/min/kg, meeting the limitations claims 9, and 41-42. With respect to claims 43-59, as indicated above, the claims CLp is anticipated by USPN 10,441,663 and administering the same compound would necessarily result in the claimed AUC, Vss, urine concentration, immune cell infiltration... (Claims 47-59).  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a rejection, and the Examiner presents evidence or reasoning tending to show In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, the USPN teaches administering the same composition (BT1718) to the same patient population (cancer patient) at the claimed CLp, therefore the amount administered would necessarily achieve the claimed AUC, Vss, urine concentration and have the same properties.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Response to Arguments
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive. Applicants argue that the claims are patentably distinguishable. Applicants argue that the USPN does not claim administration to a human patient of wherein a CLp of about 1 mL/min/kg to about 20 mL/min/kg is achieved. 

For the reasons presented above, the rejection is maintained. 

The rejection of claims 9 and 41-59 on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 11-18 and 23-25 of copending Application 16/871,305 is maintained. 
Copending Application 16/871,305 claims the same compound, BT1718 for treatment of cancer, wherein the cancer is lung cancer (claims 1 and 2). Copending Application 16/871,305 claims the BT1718 is administered at a dose of about 9-30 mg/m2. The copending Application defines the term patient to include a human [0033]. As indicated above and evidenced by the instant specification (Table 13), administering 9 mg/m2 would result in a CLp of about 1 to about 20 mL/min/kg, meeting the limitations claims 9, and 41-42. With respect to claims 43-59, as indicated above, the claims CLp is anticipated by copending Application 16/871,305 and administering the same compound would necessarily result in the claimed AUC, Vss, urine concentration, immune cell infiltration... (Claims 47-59).  The MPEP § 2112 states: “Once a reference teaching a product appearing to be substantially identical is made the basis of a In re Fitzqerald, 619 F.2d 67, 70, 205 USPQ 594, 596 (CCPA 1980) (quoting In re Best, 562 F.2d 1252, 1255, 195 USPQ 430,433- 34 (CCPA 1977)).”  In other words, copending Application 16/871,305 teaches administering the same composition (BT1718) to the same patient population (cancer patient) at the claimed CLp, therefore the amount administered would necessarily achieve the claimed AUC, Vss, urine concentration and have the same properties.  Moreover, MPEP 2112.01 states: “Products of identical chemical composition cannot have mutually exclusive properties.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. 

Response to Arguments
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive. Applicants argue that the claims are patentably distinguishable. Applicants . 
This argument is not persuasive because the copending application claims the BT1718 is administered at a dose of about 9-30 mg/m2. The copending Application defines the term patient to include a human [0033]. As indicated above and evidenced by the instant specification (Table 13), administering 9 mg/m2 would result in a CLp of about 1 to about 20 mL/min/kg, meeting the limitations claims 9, and 41-42.
Therefore, the claims of the copending application are indistinguishable from the instant claims.
For the reasons presented above, the rejection is maintained. 

Conclusion

No claims are allowed. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TARA L MARTINEZ whose telephone number is (571)270-1470.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Alstrum-Acevedo can be reached on (571)272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 





/T.L.M/Examiner, Art Unit 1654                                                                                                                                                                                                        
/JULIE HA/Primary Examiner, Art Unit 1654